Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 25, 2018

                                     No. 04-18-00296-CV

                           IN THE INTEREST OF I. J. P., a Child,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00001
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER
         The appellants’ briefs were due June 19, 2018. Appellants have each filed a motion for
extension of time, requesting an additional twenty days to file the briefs. We grant the motions
and order appellants’ briefs due July 9, 2018.

        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See Tex. R. Jud. Admin. 6.2. Because of the time constraints
governing the disposition of this appeal, further requests for extensions of time will be
disfavored.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court